

116 HR 8910 IH: Conservation for Agricultural Leased Land Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8910IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require a study of the barriers to conservation practice adoption on leased agricultural land, and for other purposes.1.Short titleThis Act may be cited as the Conservation for Agricultural Leased Land Act or the CALL Act.2.FindingsCongress finds the following:(1)According to a 2016 study by the Economic Research Service of the Department of Agriculture, 39 percent of agricultural land in the United States is leased, including the majority (53 percent) of cropland.(2)The participation of landowners and tenants in Federal, State, and local conservation programs, and the adoption of conservation practices on land that they own or manage, can be limited by a wide range of factors that are not fully understood.(3)Much of the limited information that is known comes from the Tenure, Ownership, and Transition of Agricultural Land (TOTAL) Survey conducted by the National Agricultural Statistics Service, in collaboration with the Economic Research Service; regularly recurring data collection through the TOTAL Survey and other Department of Agriculture reports is vital to understanding land tenure trends, challenges, and opportunities.(4)Some of the potential barriers to such participation and adoption include the structure or term of the lease or rental agreement, the level of independence given to the operator, the awareness of the landowner of both conservation practice and program opportunities and the costs and benefits associated with those opportunities, and other policy or market factors.(5)The solutions to these issues are unlikely to be one size fits all and must be better understood.3.Study(a)In generalThe Secretary shall carry out a study of the participation in conservation programs of, and the adoption of conservation practices on, leased agricultural land.(b)CollaborationThe study under this section shall be carried out in collaboration with the Economic Research Service.(c)ContentsThe study carried out under this section shall include—(1)a review of relevant existing research literature, including—(A)the Tenure, Ownership, and Transition of Agricultural Land (TOTAL) Survey conducted by the National Agricultural Statistics Service, in collaboration with the Economic Research Service; and(B)the report titled Understanding and Activating Non-Operating Landlords, published by the American Farmland Trust in September, 2020;(2)identification and quantification of the various types and structures of current agricultural land leasing relationships;(3)research on the history, and estimation of future trends, of agricultural land ownership;(4)examination of what leasing models have been effective in encouraging the adoption of conservation practices;(5)consideration of regional variations;(6)examination of existing Federal incentives for adopting conservation practices, and the degree to which such incentives are currently utilized with respect to leased agricultural lands;(7)research on State and local incentive programs that are encouraging conservation practice adoption on leased agricultural lands; and(8)research on the benefits of transitioning from land leasing to land ownership on conservation practice adoption and Federal conservation program participation.(d)ConsiderationThe study under this section shall be carried out with particular consideration of farmers and ranchers who are people of color, including Black and indigenous farmers and ranchers, and beginning farmers and ranchers.(e)ReportNot later than December 31, 2021, the Secretary shall submit to Congress a report containing—(1)the results of the study conducted under this section; and(2)recommendations, based on such study, for addressing the barriers unique to various agricultural land leasing relationships to adopting conservation practices on leased agricultural land, including—(A)recommendations that can be implemented under existing statutory authorities;(B)recommendations that would require congressional authorization in order to be implemented; and(C)recommendations for outreach.(f)ImplementationThe Secretary may enter into an agreement with a non-Federal entity (such as a nonprofit entity or university), selected through an application process, to carry out this section.(g)DefinitionsIn this section:(1)Leased agricultural landThe term leased agricultural land means agricultural land that is operated, under a lease or other rental agreement, by a farmer or rancher who does not own the land. (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the National Agricultural Statistics Service.